      Case 4:19-cv-04703 Document 1 Filed on 12/03/19 in TXSD Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

GREATLAND RESIDENTIAL, INC.                   §
                                              §
VS.                                           §                  C.A. NO. 4:19-CV-4703
                                              §                         JURY
HAMILTON SPECIALITY                           §
INSURANCE COMPANY                             §

 DEFENDANT BLACKBOARD SPECIALTY INSURANCE COMPANY F/K/A
 HAMILTON SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL
________________________________________________________________________

       Pursuant to 28 U.S.C. § 1441, Defendant Blackboard Specialty Insurance Company

f/k/a Hamilton Specialty Insurance Company (“Blackboard”) files its Notice of Removal

because this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332.

I.     Procedural Background.

       1.     Plaintiff Greatland Residential, Inc. filed the lawsuit numbered 2019-79686

and styled Greatland Residential, Inc. vs. Hamilton Specialty Insurance Company, in the 113th

Judicial District Court of Harris County, Texas (the “State Court Proceeding”).

       2.     Blackboard files this Notice of Removal pursuant to 28 U.S.C. § 1446 to

remove the State Proceeding from the 113th Judicial District Court of Harris County, Texas

to the United States District Court for the Southern District of Texas, Houston Division.

       3.     Greatland Residential initiated the State Court Proceeding by filing its Original

Petition on November 1, 2019, complaining of Blackboard.

       4.     Greatland Residential served Blackboard’s registered agent via certified mail

on November 6, 2019. Pursuant to 28 U.S.C. § 1446(b), Blackboard files this Notice of
      Case 4:19-cv-04703 Document 1 Filed on 12/03/19 in TXSD Page 2 of 5



Removal within thirty days of receiving service of the summons and a copy of the initial

pleading setting forth Greatland Residential’s claim for relief.

       5.      This is an insurance case arising out of Hurricane Harvey. Greatland

Residential contends Blackboard breached the insurance policy contract by failing to pay for

damages allegedly covered by the property policy issued by Blackboard. Greatland alleges

Blackboard violated the Texas Insurance Code and the Deceptive Trade Practices Act (the

“DTPA”). Greatland contends Blackboard breached the duty of good faith and fair dealing.

Blackboard denies liability to Greatland Residential.

II.    Complete Diversity Exists between Greatland Residential and Blackboard.

       6.      Complete diversity of citizenship exists between the parties. Greatland

Residential is a corporation organized and existing under the laws of the State of Texas.

Greatland’s principal place of office is in Houston, Harris County, Texas. Thus, Greatland

Residential is a citizen of Texas for purposes of this Court’s diversity jurisdiction.

       7.      Blackboard is a corporation organized and existing under the laws of the State

of Delaware. Blackboard’s principal place of business is in New York. Consequently,

Blackboard is considered a citizen of New York and Delaware for diversity purposes. 28

U.S.C. § 1332(c)(1). Thus, complete diversity exists between Greatland Residential and

Blackboard.

       8.      Removal is proper because there is and was complete diversity of citizenship

between Greatland Residential and Blackboard both when Greatland Residential filed the

State Court Proceeding and when Blackboard filed this Notice of Removal.




                                                2
       Case 4:19-cv-04703 Document 1 Filed on 12/03/19 in TXSD Page 3 of 5



III.   The Amount in Controversy Exceeds $75,000.

       9.     It is facially apparent that an amount in excess of $75,000 (exclusive of interest

and costs) is in dispute. Greatland alleges that “actual damages to the Property under the

Policy are $192,353.97.” Id. at ¶ 54. Greatland seeks exemplary damages. Id. at ¶ 60. Along

with its alleged actual damages, Greatland seeks to recover its attorney’s fees. Id. at ¶ 61.

Greatland Residential pleads that it “seeks only monetary relief of no less than

$1,000,000.00.” Id. at ¶ 62. Thus, the $75,000 amount in controversy component of diversity

jurisdiction has been satisfied. 28 U.S.C. § 1332(a); 28 U.S.C. § 1446(c)(2).

IV.    Venue.

       10.    Venue is proper in the Houston Division of the Southern District of Texas

under 28 U.S.C. § 1441(a) because this district and division embrace the place in which the

State Proceeding was pending before removal.

V.     Matters Filed.

       11.    In accordance with 28 U.S.C. § 1441(a), copies of all process, pleadings, and

orders served upon Blackboard in the State Court Proceeding are attached to this Notice of

Removal. See Index of Matters Filed.

       12.    Pursuant to 28 U.S.C. § 1446(d), Blackboard will promptly give written notice

of the filing of this Notice of Removal to all parties and to the clerk of the 113th Judicial

District Court of Harris County, Texas.

VI.    Prayer.

       13.    Blackboard respectfully requests that the State Proceeding be removed and

placed on the Court’s docket for further proceedings. Blackboard requests any additional


                                               3
      Case 4:19-cv-04703 Document 1 Filed on 12/03/19 in TXSD Page 4 of 5



relief to which it may be justly entitled.

                                             Respectfully submitted,

                                             LANZA LAW FIRM, P.C.


                                             /s/ Nicholas J. Lanza with permission SKS
                                             NICHOLAS J. LANZA
                                             TBA No. 11941225
                                             2502 Algerian Way
                                             Houston, Texas 77098
                                             713-432-9090
                                             713-668-6417 fax
                                             eservice@lanzalawfirm.com

                                             ATTORNEY-IN-CHARGE FOR
                                             DEFENDANT BLACKBOARD
                                             SPECIALTY INSURANCE
                                             COMPANY F/K/A HAMILTON
                                             SPECIALTY INSURANCE COMPANY

OF COUNSEL:

STEWART K. SCHMELLA
TBA No. 24033041
Lanza Law Firm, P.C.
2502 Algerian Way
Houston, Texas 77098
713-432-9090
713-668-6417 fax
sschmella@lanzalawfirm.com

ATTORNEYS FOR DEFENDANT
BLACKBOARD SPECIALTY INSURANCE
COMPANY F/K/A HAMILTON
SPECIALTY INSURANCE COMPANY




                                              4
      Case 4:19-cv-04703 Document 1 Filed on 12/03/19 in TXSD Page 5 of 5



                            CERTIFICATE OF SERVICE

     I certify that a true and correct copy of this document was sent as described below on
December 3, 2019:

       Chad T. Wilson                                   Via ECF & CMRRR
       Patrick C. McGinnis
       CHAD T. WILSON LAW FIRM PLLC
       455 E. Medical Center Blvd., Ste 555
       Webster, Texas 77598
       eservice@cwilsonlaw.com
       cwilson@cwilsonlaw.com
       pmcginnis@cwilsonlaw.com


                                                  /s/ Stewart K. Schmella
                                                  NICHOLAS J. LANZA/
                                                  STEWART K. SCHMELLA




                                              5
